


Exhibit 10.2


DANAHER CORPORATION
2007 STOCK INCENTIVE PLAN
STOCK OPTION AGREEMENT
Unless otherwise defined herein, the terms defined in the Danaher Corporation
2007 Stock Incentive Plan (the “Plan”) will have the same defined meanings in
this Stock Option Agreement (the “Agreement”).
I.NOTICE OF STOCK OPTION GRANT
Name:
 
 
 
 
 
Participant ID:
 
 
 
 
 
The undersigned Optionee has been granted an Option to purchase Common Stock of
the Company, subject to the terms and conditions of the Plan and this Agreement,
as follows:
 
 
 
Date of Grant
 
 
 
 
 
Exercise Price per Share
$
 
 
 
 
Total Number of Shares Granted
 
 
 
 
 
Type of Option
Nonstatutory Stock Option
 
 
 
 
Expiration Date
Tenth anniversary of Date of Grant
 
 
 
 
Vesting Schedule:
100% vested upon grant
 
 
 
 
Time-Based Vesting Criteria
The time-based vesting criteria will be satisfied with respect to ____% of the
Options on each of the _____________ anniversaries of the Date of Grant.
 
 
 
Performance Objective:
None
 

II.AGREEMENT
1.    Grant of Option. The Company hereby grants to the Optionee named in this
Notice of Stock Option Grant (the “Optionee”), an option (the “Option”) to
purchase the number of shares (the “Shares”) set forth in the Notice of Stock
Option Grant, at the exercise price per Share set forth in the Notice of Stock
Option Grant (the “Exercise Price”), and subject to the terms and conditions of
this Agreement and the Plan, which are incorporated herein by reference. Except
as set forth in Section 2(c) below, in the event of a conflict between the terms
and conditions of the Plan and this Agreement, the terms and conditions of the
Plan shall prevail.
2.    Vesting.
(a)    Vesting Schedule. Except as may otherwise be set forth in this Agreement
or in the Plan, Options awarded to an Optionee shall not vest until the Optionee
(i) satisfies the performance-based




--------------------------------------------------------------------------------




vesting criteria (“Performance Objective”), if any, applicable to such Options
and (ii) continues to be actively employed with the Company or an Eligible
Subsidiary for the periods required to satisfy the time-based vesting criteria
(“Time-Based Vesting Criteria”) applicable to such Options. The Performance
Objective and Time-Based Vesting Criteria applicable to an Option are
collectively referred to as “Vesting Conditions,” and the earliest date upon
which all Vesting Conditions are satisfied is referred to as the “Vesting Date.”
The Vesting Conditions for an Option received by an Optionee shall be
established by the Compensation Committee (the “Committee”) of the Company’s
Board of Directors (or by one or more members of Company management, if such
power has been delegated in accordance with the Plan and applicable law) and
reflected in the account maintained for the Optionee by an external third party
administrator of the Option awards. Further, during any approved leave of
absence (and without limiting the application of any other rules governing
leaves of absence that the Committee may approve from time to time pursuant to
the Plan), to the extent permitted by applicable law the Committee shall have
discretion to provide that the vesting of the Options shall be frozen as of the
first day of the leave and shall not resume until and unless the Optionee
returns to active employment prior to the Expiration Date of the Options.
(b)    Performance Objective. The Committee shall determine whether the
Performance Objective applicable to an Option has been met, and such
determination shall be final and conclusive. Until the Committee has made such a
determination, the Performance Objective may not be considered to have been
satisfied. Notwithstanding any determination by the Committee that the
Performance Objective has been attained with respect to particular Options, such
Options shall not be considered to have vested unless and until the Optionee has
satisfied the Time-Based Vesting Criteria applicable to such Options.
(c)    Age 65. Notwithstanding anything to the contrary set forth in the Plan,
if the Optionee is employed in the European Economic Area as of the Date of
Grant (“EU Optionee”), (1) the Plan provisions providing that options held by an
optionee upon retirement after age 65 will remain outstanding and continue to
vest and be exercisable until the earlier of the fifth anniversary of retirement
or the expiration of the award shall not apply to any of the Options awarded
pursuant to this Agreement, and (2) with respect to the Options awarded pursuant
to this Agreement, the definition of “Early Retirement” for purposes of the Plan
and this Agreement shall be modified to read as follows: “’Early Retirement’
means an employee voluntarily ceases to be an Employee and the Committee
determines that the cessation constitutes Retirement for purposes of this Plan.
In deciding whether a termination of employment is an Early Retirement, the
Committee need not consider the definition under any other Company benefit
plan.” For the avoidance of doubt, the attainment of age 65 by an EU Optionee
shall confer no rights or benefits with respect to the Options awarded pursuant
to this Agreement, and Section 5(e) of this Agreement shall not apply to Options
granted under this Agreement to an EU Optionee. The parties to this Agreement
expressly acknowledge that this Section 2(c) supersedes any conflicting
provisions in the Plan.
(d)    Fractional Shares. The Company will not issue fractional shares of Common
Stock upon the exercise of an Option. Any fractional share will be rounded up
and issued to the Optionee in a whole share.
3.    Exercise of Option.
(a)    Right to Exercise. This Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Stock Option Grant
and with the applicable provisions of the Plan and this Agreement.
(b)    Method and Time of Exercise. This Option shall be exercisable by any
method made available from time to time by the external third party
administrator of the Option awards. An exercise may

2



--------------------------------------------------------------------------------




be made with respect to whole Shares only, and not for a fraction of a Share.
Shares shall not be issued under the Plan unless the issuance and delivery of
such Shares comply with (or are exempt from) all applicable requirements of law,
including (without limitation) the Securities Act, the rules and regulations
promulgated thereunder, state securities laws and regulations, and the
regulations of any stock exchange or other securities market on which the
Company’s securities may then be traded. The Committee may require the Optionee
to take any reasonable action in order to comply with any such rules or
regulations. Assuming such compliance, for income tax purposes the Shares shall
be considered transferred to the Optionee on the date the Option is exercised
with respect to such Shares.
(c)    Acknowledgment of Potential Securities Law Restrictions. Unless a
registration statement under the Securities Act covers the Shares issued upon
exercise of an Option, the Committee may require that the Optionee agree in
writing to acquire such Shares for investment and not for public resale or
distribution, unless and until the Shares subject to the Award are registered
under the Securities Act. The Committee may also require the Optionee to
acknowledge that he or she shall not sell or transfer such Shares except in
compliance with all applicable laws, and may apply such other restrictions as it
deems appropriate. The Optionee acknowledges that the U.S. federal securities
laws prohibit trading in the stock of the Company by persons who are in
possession of material, non-public information, and also acknowledges and
understands the other restrictions set forth in the Company’s Insider Trading
Policy.
4.    Method of Payment. Unless the Committee consents otherwise, payment of the
aggregate Exercise Price shall be by any of the following, or a combination
thereof, at the election of the Optionee:
(a)    cash, delivered to the external third party administrator of the Option
awards in any methodology permitted by such third party administrator;
(b)    payment under a cashless exercise program approved by the Company or
through a broker-dealer sale and remittance procedure pursuant to which the
Optionee (i) shall provide written instructions to a licensed broker acceptable
to the Company and acting as agent for the Optionee to effect the immediate sale
of some or all of the purchased Shares and to remit to the Company, out of the
sale proceeds available on the settlement date, sufficient funds to cover the
aggregate Exercise Price payable for the purchased Shares and (ii) shall provide
written direction to the Company to deliver the purchased Shares directly to
such brokerage firm in order to complete the sale transaction; or
(c)    surrender of other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the exercised Shares.
5.    Termination of Employment.
(a)    General. In the event the Optionee’s active employment or other active
service-providing relationship with the Company or an Eligible Subsidiary
terminates for any reason (other than (1) for any Optionee, death or Early
Retirement, and (2) for an Optionee employed in any country outside the European
Economic Area as of the Date of Grant (“Non-EU Optionee”), Normal Retirement)
whether or not in breach of applicable labor laws, all unvested Options shall be
automatically forfeited by the Optionee as of the date of termination and
Optionee’s right to receive options under the Plan shall also terminate as of
the date of termination. The Committee shall have discretion to determine
whether the Optionee has ceased to be actively employed by (or, if the Optionee
is a consultant or director, has ceased actively providing services to) the
Company or Eligible Subsidiary, and the effective date on which such active
employment (or active service-providing relationship) terminated. The Optionee’s
active employer-employee or other active service-providing relationship will not
be extended by any notice period mandated under applicable law (e.g., active
employment shall not include a period of “garden leave”, paid administrative
leave or similar

3



--------------------------------------------------------------------------------




period pursuant to applicable law) and in the event of an Optionee’s termination
of employment (whether or not in breach of applicable labor laws), Optionee’s
right to exercise any Option after termination of employment, if any, shall be
measured by the date of termination of active employment or service and shall
not be extended by any notice period mandated under applicable law. Unless the
Committee provides otherwise (1) termination of the Optionee’s employment will
include instances in which the Optionee is terminated and immediately rehired as
an independent contractor, and (2) the spin‑off, sale, or disposition of the
Optionee’s employer from the Company or an Eligible Subsidiary (whether by
transfer of shares, assets or otherwise) such that the Optionee’s employer no
longer constitutes an Eligible Subsidiary will constitute a termination of
employment or service.
(b)    General Termination Rule. In the event the Optionee’s employment with the
Company or an Eligible Subsidiary terminates for any reason (other than (i) in
the case of any Optionee, death, Disability, Early Retirement or Gross
Misconduct, and (ii) in the case of any Non-EU Optionee, Normal Retirement),
whether or not in breach of applicable labor laws, the Optionee shall have a
period of 90 days, commencing with the date the Optionee is no longer actively
employed, to exercise the vested portion of any outstanding Options, subject to
the Expiration Date of the Option. However, if the exercise of an Option
following Optionee’s termination of employment (to the extent such
post-termination exercise is permitted under Section 11(a) of the Plan) is not
covered by an effective registration statement on file with the U.S. Securities
and Exchange Commission, then the Option will terminate upon the later of (i)
thirty (30) days after such exercise becomes covered by an effective
registration statement, or (ii) the end of the original post-termination
exercise period, but in no event may an Option be exercised after the Expiration
Date of the Option.
(c)    Death. Upon Optionee’s death prior to termination of employment, all
unexpired Options shall become fully exercisable and may be exercised for a
period of twelve (12) months thereafter (subject to the Expiration Date of the
Option) by the personal representative of the Optionee’s estate or any other
person to whom the Option is transferred under a will or under the applicable
laws of descent and distribution.
(d)    Disability. In the event the Optionee’s employment with the Company or an
Eligible Subsidiary terminates by reason of the Optionee’s Disability, all
unvested Options shall be automatically forfeited by the Optionee as of the date
of termination and the Optionee shall have until the first anniversary of the
Optionee’s termination of employment for Disability (subject to the Expiration
Date of the Option) to exercise the vested portion of any outstanding Options.
(e)    Normal Retirement. In the event any Non-EU Optionee voluntarily
terminates his or her employment with the Company or an Eligible Subsidiary at
or after reaching age 65, the Non-EU Optionee’s Options shall remain outstanding
and shall continue to vest (as to both the Performance Objective and Time-Based
Vesting Criteria, as applicable) and subject to satisfaction of all applicable
Vesting Conditions may be exercised up until the fifth anniversary of the Normal
Retirement date (or if earlier, up until the Expiration Date of the Option).
(f)    Early Retirement. In the event the Optionee voluntarily terminates his or
her employment with the Company or an Eligible Subsidiary and the Committee
determines that the cessation of Optionee’s employment constitutes Early
Retirement, the Optionee’s Options shall remain outstanding and shall continue
to vest (as to both the Performance Objective and Time-Based Vesting Criteria,
as applicable) and subject to satisfaction of all applicable Vesting Conditions
may be exercised up until the fifth anniversary of the Early Retirement date (or
if earlier, up until the Expiration Date of the Option). The Optionee
acknowledges and agrees that the grant of Early Retirement treatment is in the
sole and absolute

4



--------------------------------------------------------------------------------




discretion of the Committee and that the Committee in its sole and absolute
discretion may grant Early Retirement treatment with respect to all, a specified
portion, or none of the Optionee’s Options.
(g)    Gross Misconduct. If the Optionee’s employment with the Company or an
Eligible Subsidiary is terminated for Gross Misconduct, the Optionee’s
unexercised Options shall terminate immediately as of the time of termination,
without consideration. The Optionee acknowledges and agrees that the Optionee’s
termination of employment shall also be deemed to be a termination of employment
by reason of the Optionee’s Gross Misconduct if, after the Optionee’s employment
has terminated, facts and circumstances are discovered or confirmed by the
Company that would have justified a termination for Gross Misconduct.
(h)    Violation of Post-Employment Covenant. To the extent that any of the
Optionee’s Options remain outstanding under the terms of the Plan or this
Agreement after termination of the Optionee’s employment with the Company or an
Eligible Subsidiary, such Options shall nevertheless expire as of the date the
Optionee violates any covenant not to compete or other post-employment covenant
that exists between the Optionee on the one hand and the Company or any
subsidiary of the Company, on the other hand.
(i)    Substantial Corporate Change. Upon a Substantial Corporate Change, the
Optionee’s outstanding Options will terminate unless provision is made in
writing in connection with such transaction for the assumption or continuation
of the Options, or the substitution for such Options of any options or grants
covering the stock or securities of a successor employer corporation, or a
parent or subsidiary of such successor, with appropriate adjustments as to the
number and kind of shares of stock and prices, in which event the Options will
continue in the manner and under the terms so provided.
6.    Non-Transferability of Option; Term of Option.
(a)    Unless the Committee determines otherwise in advance in writing, this
Option may not be transferred in any manner otherwise than by will or by the
applicable laws of descent or distribution and may be exercised during the
lifetime of Optionee only by Optionee and/or by his or her duly appointed
guardian. The terms of the Plan and this Agreement shall be binding upon the
executors, administrators, heirs and permitted successors and assigns of the
Optionee.
(b)    Notwithstanding any other term in this Agreement, this Option may be
exercised only prior to the Expiration Date set out in the Notice of Stock
Option Grant, and may be exercised during such term only in accordance with the
Plan and the terms of this Agreement.
7.    Amendment of Option or Plan.
(a)    The Plan and this Agreement constitute the entire understanding of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof. Optionee expressly warrants that he or she
is not accepting this Agreement in reliance on any promises, representations, or
inducements other than those contained herein. The Company’s Board may amend,
modify or terminate the Plan or any Option in any respect at any time; provided,
however, that modifications to this Agreement or the Plan that materially and
adversely affect the Optionee’s rights hereunder can be made only in an express
written contract signed by the Company and the Optionee. Notwithstanding
anything to the contrary in the Plan or this Agreement, the Company reserves the
right to revise this Agreement and Optionee’s rights under outstanding Options
as it deems necessary or advisable, in its sole discretion and without the
consent of the Optionee, (1) upon a Substantial Corporate Change, (2) as
required by law, or (3) to comply with Section 409A of the Internal

5



--------------------------------------------------------------------------------




Revenue Code of 1986 (“Section 409A”) or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection with this
award of Options.
(b)    The Optionee acknowledges and agrees that the Committee may in its sole
discretion reduce or eliminate the Optionee’s unvested Options if the Optionee
changes classification from a full-time employee to a part-time employee.
8.    Tax Obligations.
(a)    Withholding Taxes. Regardless of any action the Company or any Subsidiary
employing the Optionee (the “Employer”) takes with respect to any or all
federal, state, local or foreign income tax, social insurance, payroll tax,
payment on account or other tax related items (“Tax Related Items”), the
Optionee acknowledges that the ultimate liability for all Tax Related Items
associated with the Option is and remains the Optionee’s responsibility and that
the Company and the Employer (i) make no representations or undertakings
regarding the treatment of any Tax Related Items in connection with any aspect
of the Option, including, but not limited to, the grant, vesting or exercise of
the Option, the subsequent sale of Shares acquired pursuant to such exercise and
the receipt of any dividends or dividend equivalents; and (ii) do not commit to
structure the terms of the grant or any aspect of the Option to reduce or
eliminate the Optionee’s liability for Tax Related Items. Further, if Optionee
has relocated to a different jurisdiction between the date of grant and the date
of any taxable event, Optionee acknowledges that the Company and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
Prior to the relevant taxable event, Optionee shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer (in its sole
discretion) to satisfy all withholding and payment on account obligations for
Tax Related Items of the Company and/or the Employer. In this regard, the
Optionee authorizes the Company and the Employer, or either of them, in such
entity’s sole discretion, to satisfy the obligations with regard to all Tax
Related Items legally payable by the Optionee (with respect to the Option
granted hereunder as well as any equity awards previously received by the
Optionee under any Company stock plan) by one or a combination of the following:
(i) requiring the Optionee to pay Tax-Related Items in cash with a cashier’s
check or certified check or by wire transfer of immediately available funds;
(ii) withholding cash from the Optionee’s wages or other compensation payable to
the Optionee by the Company and/or the Employer; (iii) accepting from the
Optionee the delivery of unencumbered Shares; (iv) withholding from the proceeds
of a broker-dealer sale and remittance procedure as described in Section 4(b)
above; or (v) withholding in Shares otherwise issuable to the Optionee, provided
that the Company withholds only the amount of Shares necessary to satisfy the
minimum statutory withholding amount (or if there is no minimum statutory
withholding amount, such amount as may be necessary to avoid adverse accounting
treatment) using the Fair Market Value of the Shares on the date of the relevant
taxable event. Optionee shall pay to the Company or the Employer any amount of
Tax Related Items that the Company or the Employer may be required to withhold
as a result of the Optionee’s participation in the Plan or the Optionee’s
purchase of Shares that are not satisfied by any of the means previously
described. For the avoidance of doubt, in no event will the Company and/or the
Employer withhold more than the minimum amount of Tax Related Items required by
law (or if there is no minimum statutory withholding amount, such amount as may
be necessary to avoid adverse accounting treatment), nor shall any Optionee have
the right to require the Company and/or the Employer to withhold more than such
amount. The Company may refuse to honor the exercise and refuse to deliver the
Shares to the Optionee if the Optionee fails to comply with Optionee’s
obligations in connection with the Tax Related Items as described in this
Section.

6



--------------------------------------------------------------------------------




(b)    Code Section 409A. Payments made pursuant to this Plan and the Agreement
are intended to qualify for an exemption from or comply with Section 409A.
Notwithstanding any provision in the Agreement, the Company reserves the right,
to the extent the Company deems necessary or advisable in its sole discretion,
to unilaterally amend or modify the Plan and/or this Agreement to ensure that
all Options granted to Optionees who are United States taxpayers are made in
such a manner that either qualifies for exemption from or complies with Section
409A; provided, however, that the Company makes no representations that the Plan
or the Options shall be exempt from or comply with Section 409A and makes no
undertaking to preclude Section 409A from applying to the Plan or any Options
granted thereunder. If this Agreement fails to meet the requirements of Section
409A, neither the Company nor any of its affiliates shall have any liability for
any tax, penalty or interest imposed on the Optionee by Section 409A, and the
Optionee shall have no recourse against the Company or any of its affiliates for
payment of any such tax, penalty or interest imposed by Section 409A.
Notwithstanding anything to the contrary in this Agreement, these provisions
shall apply to any payments and benefits otherwise payable to or provided to the
Optionee under this Agreement. For purposes of Section 409A, each “payment” (as
defined by Section 409A) made under this Agreement shall be considered a
“separate payment.” In addition, for purposes of Section 409A, payments shall be
deemed exempt from the definition of deferred compensation under Section 409A to
the fullest extent possible under (i) the “short-term deferral” exemption of
Treasury Regulation § 1.409A-1(b)(4), and (ii) (with respect to amounts paid as
separation pay no later than the second calendar year following the calendar
year containing the Optionee’s “separation from service” (as defined for
purposes of Section 409A)) the “two years/two-times” separation pay exemption of
Treasury Regulation § 1.409A-1(b)(9)(iii), which are hereby incorporated by
reference.
If the Optionee is a “specified employee” as defined in Section 409A (and as
applied according to procedures of the Company and its affiliates) as of his
separation from service, to the extent any payment under this Agreement
constitutes deferred compensation (after taking into account any applicable
exemptions from Section 409A), and to the extent required by Section 409A, no
payments due under this Agreement may be made until the earlier of: (i) the
first day of the seventh month following the Optionee’s separation from service,
or (ii) the Optionee’s date of death; provided, however, that any payments
delayed during this six-month period shall be paid in the aggregate in a lump
sum, without interest, on the first day of the seventh month following the
Optionee’s separation from service.
9.    Rights as Shareholder. Until all requirements for exercise of the Option
pursuant to the terms of this Agreement and the Plan have been satisfied, the
Optionee shall not be deemed to be a shareholder or to have any of the rights of
a shareholder with respect to any Shares.
10.    No Employment Contract. Nothing in the Plan or this Agreement constitutes
an employment contract between the Company and the Optionee and this Agreement
shall not confer upon the Optionee any right to continuation of employment with
the Company or any of its Subsidiaries, nor shall this Agreement interfere in
any way with the Company’s or any of its Subsidiaries right to terminate the
Optionee’s employment at any time, with or without cause (subject to any
employment agreement an Optionee may otherwise have with the Company or a
Subsidiary thereof and/or applicable law).
11.    Board Authority. The Board and/or the Committee shall have the power to
interpret this Agreement and to adopt such rules for the administration,
interpretation and application of the Agreement as are consistent therewith and
to interpret or revoke any such rules (including, but not limited to, the
determination of whether any Options have vested). All interpretations and
determinations made by the Board and/or the Committee in good faith shall be
final and binding upon Optionee, the Company and all

7



--------------------------------------------------------------------------------




other interested persons and such determinations of the Board and/or the
Committee do not have to be uniform nor do they have to consider whether
optionees are similarly situated. No member of the Board and/or the Committee
shall be personally liable for any action, determination or interpretation made
in good faith with respect to this Agreement.
12.    Headings. The captions used in this Agreement and the Plan are inserted
for convenience and shall not be deemed to be a part of the Option for
construction and interpretation.
13.    Electronic Delivery.
(a)    If the Optionee executes this Agreement electronically, for the avoidance
of doubt Optionee acknowledges and agrees that his or her execution of this
Agreement electronically (through an on-line system established and maintained
by the Company or a third party designated by the Company, or otherwise) shall
have the same binding legal effect as would execution of this Agreement in paper
form. Optionee acknowledges that upon request of the Company he or she shall
also provide an executed, paper form of this Agreement.
(b)    If the Optionee executes this Agreement in paper form, for the avoidance
of doubt the parties acknowledge and agree that it is their intent that any
agreement previously or subsequently entered into between the parties that is
executed electronically shall have the same binding legal effect as if such
agreement were executed in paper form.
(c)    If Optionee executes this Agreement multiple times (for example, if the
Optionee first executes this Agreement in electronic form and subsequently
executes the Agreement in paper form), the Optionee acknowledges and agrees that
(i) no matter how many versions of this Agreement are executed and in whatever
medium, this Agreement only evidences a single grant of Options relating to the
number of Shares set forth in the Notice of Stock Option Grant and (ii) this
Agreement shall be effective as of the earliest execution of this Agreement by
the parties, whether in paper form or electronically, and the subsequent
execution of this Agreement in the same or a different medium shall in no way
impair the binding legal effect of this Agreement as of the time of original
execution.
(d)    The Company may, in its sole discretion, decide to deliver by electronic
means any documents related to the Option, to participation in the Plan, or to
future awards granted under the Plan, or otherwise required to be delivered to
the Optionee pursuant to the Plan or under applicable law, including but not
limited to, the Plan, the Agreement, the Plan prospectus and any reports of the
Company generally provided to shareholders. Such means of electronic delivery
may include, but do not necessarily include, the delivery of a link to the
Company’s intranet or the internet site of a third party involved in
administering the Plan, the delivery of documents via electronic mail (“e-mail”)
or such other means of electronic delivery specified by the Company. By
executing this Agreement, the Optionee hereby consents to receive such documents
by electronic delivery. At the Optionee’s written request to the Secretary of
the Company, the Company shall provide a paper copy of any document at no cost
to the Optionee.
14.     Data Privacy. Optionee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of his or her
Data (as defined below) by and among, as necessary and applicable, the Employer,
the Company and its Subsidiaries for the exclusive purpose of implementing,
administering and managing Optionee’s participation in the Plan and in the
Company’s Amended 1998 Plan.
Optionee understands that the Company and the Employer may hold certain personal
information about Optionee, including, but not limited to, Optionee’s name, home
address and telephone

8



--------------------------------------------------------------------------------




number, date of birth, social security or insurance number or other
identification number, salary, nationality, and job title, any Common Stock or
directorships held in the Company, and details of the Option or any other option
or other entitlement to Shares, canceled, exercised, vested, unvested or
outstanding in Optionee’s favor, for the purpose of implementing, administering
and managing the Plan and/or the Amended 1998 Plan (“Data”). Optionee
understands that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan and/or the Amended
1998 Plan, that these recipients may be located in Optionee’s country or
elsewhere, including outside the European Economic Area, and that the
recipients’ country may have different data privacy laws and protections than
Optionee’s country. Optionee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Optionee’s participation in the Plan
and/or in the Amended 1998 Plan, including any requisite transfer of such Data
as may be required to a broker or other third party with whom Optionee may elect
to deposit any Shares acquired upon exercise of the Option or any other option
or other entitlement to Shares.
Optionee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. Optionee understands that Data shall be held as
long as is reasonably necessary to implement, administer and manage his or her
participation in the Plan and/or the Amended 1998 Plan, and he or she may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative. Optionee understands, however,
that refusing or withdrawing such consent may affect his or her ability to
participate in the Plan and/or the Amended 1998 Plan. In addition, Optionee
understands that the Company and its Subsidiaries have separately implemented
procedures for the handling of Data which the Company believes permits the
Company to use the Data in the manner set forth above notwithstanding Optionee’s
withdrawal of such consent. For more information on the consequences of refusal
to consent or withdrawal of consent, Optionee understands that he or she may
contact his or her local human resources representative.    
15.    Waiver of Right to Jury Trial. Each party, to the fullest extent
permitted by law, waives any right or expectation against the other to trial or
adjudication by a jury of any claim, cause or action arising with respect to the
Option or hereunder, or the rights, duties or liabilities created hereby.
16.    Agreement Severable. In the event that any provision of this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.
17.    Governing Law and Venue. The laws of the State of Delaware (other than
its choice of law provisions) shall govern this Agreement and its
interpretation. For purposes of litigating any dispute that arises with respect
to this Option, this Agreement or the Plan, the parties hereby submit to and
consent to the jurisdiction of the State of Delaware and agree that such
litigation shall be conducted in the courts of New Castle County, or the United
States Federal court for the District of Delaware.
18.    Nature of Option. In accepting the Option, Optionee acknowledges and
agrees that:
(a)    the award of the Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, benefits in
lieu of options or other equity awards, even if options have been granted
repeatedly in the past;

9



--------------------------------------------------------------------------------




(b)    all decisions with respect to future equity awards, if any, shall be at
the sole discretion of the Company;
(c)    Optionee’s participation in the Plan is voluntary;
(d)    the Option is an extraordinary item that (i) does not constitute
compensation of any kind for services of any kind rendered to the Company or any
Subsidiary, and (ii) is outside the scope of Optionee’s employment or service
contract, if any;
(e)    the Option is not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company or any Subsidiary;
(f)    the Option and Optionee’s participation in the Plan shall not be
interpreted to form an employment or service contract with the Company or any
Subsidiary of the Company;
(g)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
(h)    if the Shares do not increase in value, the Option will have no value;
(i)    if Optionee exercises the Option and obtains Shares, the value of the
Shares obtained upon exercise may increase or decrease in value, even below the
Exercise Price;
(j)    in consideration of the award of the Option, no claim or entitlement to
compensation or damages shall arise from termination of the Option or diminution
in value of the Option, or Shares purchased through the exercise of the Option,
resulting from termination of Optionee’s employment or continuous service by the
Company or any Subsidiary (for any reason whatsoever and whether or not in
breach of applicable labor laws and whether or not later found to be invalid)
and in consideration of the grant of the Option, Optionee irrevocably releases
the Company and any Subsidiary from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing/electronically accepting the
Agreement, Optionee shall be deemed irrevocably to have waived Optionee’s
entitlement to pursue or seek remedy for any such claim;
(k)    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding Optionee’s participation in the
Plan or Optionee’s acquisition or sale of the underlying Shares; and
(l)    Optionee is hereby advised to consult with Optionee’s own personal tax,
legal and financial advisors regarding Optionee’s participation in the Plan
before taking any action related to the Plan.
19.    Language. If Optionee has received this Agreement, the Plan or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control, unless otherwise prescribed by applicable law.
20.    Addendum. The Option shall be subject to the special terms and provisions
(if any) set forth in the Addendum A to this Agreement for Optionee’s country of
residence. Moreover, if Optionee relocates to one of the countries included in
the Addendum A, the special terms and conditions for such country will

10



--------------------------------------------------------------------------------




apply to Optionee, to the extent the Company determines that the application of
such terms and conditions is necessary or advisable in order to comply with
applicable law or facilitate the administration of the Plan and provided the
imposition of the term or condition will not result in any adverse accounting
expense with respect to the Option. Addendum A constitutes part of this
Agreement. In addition, the Company reserves the right to impose other
requirements on the Option and any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable in order to comply with
applicable law or facilitate the administration of the Plan and provided the
imposition of the term or condition will not result in adverse accounting
expense to the Company, and to require Optionee to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
21.    Recoupment. The Options granted pursuant to this Agreement are subject to
the terms of the Danaher Corporation Recoupment Policy as it exists from time to
time (a copy of the Recoupment Policy as it exists from time to time is
available on Danaher’s internal website) (the “Policy”) if and to the extent
such Policy by its terms applies to the Options, and to the terms required by
applicable law; and the terms of the Policy and such applicable law are
incorporated by reference herein and made a part hereof.
22.    Notices. The Company may, directly or through its third party stock plan
administrator, endeavor to provide certain notices to Optionee regarding certain
events relating to awards that the Optionee may have received or may in the
future receive under the 1998 Plan and/or the Plan, such as notices reminding
Optionee of the vesting or expiration date of certain awards. Optionee
acknowledges and agrees that (1) the Company has no obligation (whether pursuant
to this Agreement or otherwise) to provide any such notices; (2) to the extent
the Company does provide any such notices to Optionee the Company does not
thereby assume any obligation to provide any such notices or other notices; and
(3) the Company, its affiliates and the third party stock plan administrator
have no liability for, and the Optionee has no right whatsoever (whether
pursuant to this Agreement or otherwise) to make any claim against the Company,
any of its affiliates or the third party stock plan administrator based on any
allegations of, damages or harm suffered by the Optionee as a result of the
Company’s failure to provide any such notices or Optionee’s failure to receive
any such notices.
23.    Consent and Agreement With Respect to Plans. Optionee (1) acknowledges
that the Plan and the prospectus relating thereto are available to Optionee on
the website maintained by the Company’s third party stock plan administrator;
(2) represents that he or she has read and is familiar with the terms and
provisions thereof, has had an opportunity to obtain the advice of counsel of
his or her choice prior to executing this Agreement and fully understands all
provisions of the Agreement and the Plan; (3) accepts this Option subject to all
of the terms and provisions thereof; (4) consents and agrees to all amendments
that have been made to the Plan since it was adopted in 2007 (and for the
avoidance of doubt consents and agrees to each amended term reflected in the
Plan as in effect on the date of this Agreement), and consents and agrees that
all options and restricted stock units, if any, held by Optionee that were
previously granted under the Plan as it has existed from time to time are now
governed by the Plan as in effect on the date of this Agreement (except to the
extent the Committee has expressly provided that a particular Plan amendment
does not apply retroactively); and (5) agrees to accept as binding, conclusive
and final all decisions or interpretations of the Committee upon any questions
arising under the Plan or this Agreement.
In addition, in consideration of the Option and by signing/electronically
accepting this Agreement, the Optionee agrees as follows with respect to any
stock options or restricted stock units held by Optionee that were previously
granted under the Company’s 1998 Stock Option Plan as it has existed from time
to time: the Optionee (1) acknowledges that the Company’s Board of Directors
approved an amended version of the 1998 Stock Option Plan in July 2009 and that
the amended version of the 1998 Stock Option Plan (the “Amended 1998 Plan”) and
the prospectus relating thereto are

11



--------------------------------------------------------------------------------




available to Optionee on the website maintained by the Company’s third party
stock plan administrator; (2) represents that he or she has read the Amended
1998 Plan and the prospectus relating thereto and is familiar with the terms and
provisions thereof, has had an opportunity to obtain the advice of counsel of
his or her choice and fully understands all provisions of the Amended 1998 Plan;
(3) consents and agrees to the Amended 1998 Plan (and for the avoidance of doubt
consents and agrees to each amended term reflected in the Amended 1998 Plan);
(4) consents and agrees that all options and restricted stock units, if any,
held by Optionee that were previously granted under the 1998 Stock Option Plan
as it has existed from time to time are now governed by the Amended 1998 Plan as
in effect on the date of this Agreement; and (5) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Amended 1998 Plan. Optionee further agrees to notify
the Company upon any change in his or her residence address.

12



--------------------------------------------------------------------------------




[If the Agreement is signed in paper form, complete and execute the following:]
 
 
 
OPTIONEE
 
DANAHER CORPORATION
 
 
 
 
 
 
Signature
 
Signature
 
 
 
 
 
 
Print Name
 
Print Name
 
 
 
 
 
 
 
 
Title
 
 
 
Residence Address
 
 




13



--------------------------------------------------------------------------------




ADDENDUM A
This Addendum includes additional terms and conditions that govern the Option
granted to Optionee if Optionee resides in one of the countries listed herein.
Capitalized terms used but not defined herein shall have the same meanings
ascribed to them in the Notice of Stock Option Grant, the Agreement or the Plan.
This Addendum may also include information regarding exchange controls and
certain other issues of which Optionee should be aware with respect to
Optionee’s participation in the Plan. The information is based on the
securities, exchange control and other laws concerning Options in effect as of
March 2013. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that Optionee not rely on the information noted
herein as the only source of information relating to the consequences of
Optionee’s participation in the Plan as the information may be out of date at
the time Optionee exercises the Option or sells Shares acquired under the Plan.
In addition, this Addendum is general in nature and may not apply to Optionee’s
particular situation, and the Company is not in a position to assure Optionee of
any particular result. Accordingly, Optionee is strongly advised to seek
appropriate professional advice as to how the relevant laws in Optionee’s
country apply to Optionee’s specific situation.
If Optionee resides in a country but is considered a citizen or resident of
another country for purposes of the country in which Optionee resides, the
information contained in this Addendum may not be applicable to Optionee.
OPTIONEES IN CHINA, ISRAEL, ITALY, AND VIETNAM
Method of Exercise
Optionee acknowledges that due to regulatory requirements, and notwithstanding
any terms or conditions of the Plan or the Agreement to the contrary, Optionees
residing in mainland China, Israel, Italy, and Vietnam will be restricted to the
cashless sell-all method of exercise with respect to their Options. To complete
a cashless sell-all exercise, Optionee understands that Optionee needs to
instruct the broker to: (i) sell all of the purchased Shares issued upon
exercise; (ii) use the proceeds to pay the Exercise Price, brokerage fees and
any applicable Tax-Related Items; and (iii) remit the balance in cash to
Optionee. In the event of changes in regulatory requirements, the Company
reserves the right to eliminate the cashless sell-all method of exercise
requirement and, in its sole discretion, to permit cash exercise, cashless
sell-to-cover exercise or any other method of exercise and payment deemed
appropriate by the Company.
OPTIONEES IN ARGENTINA
Securities Law Notice
Optionee understands that neither the grant of the Option nor the purchase of
Shares constitute a public offering as defined by the Law N° 17,811, or any
other Argentine law. The offering of the Option is a private placement. As such,
the offering is not subject to the supervision of any Argentine governmental
authority.
Labor Law Acknowledgement
Any benefits awarded under the Plan accrue no more frequently than on an annual
basis. In addition, Optionee acknowledges that the grant is made by the Company
on behalf of Optionee’s local employer.

14



--------------------------------------------------------------------------------




Exchange Control Information
Under current exchange control laws in Argentina, the Optionee is not permitted
to purchase and remit foreign currency out of Argentina for the purpose of
acquiring foreign securities (including Shares). Therefore, Optionee will not be
able to pay the Exercise Price by remitting funds out of Argentina. The Optionee
may pay the Exercise Price with funds he or she has outside of Argentina or by
delivery of irrevocable instructions to a broker to sell some or all of the
Shares subject to the exercised portion of the Option and deliver promptly to
the Company the amount of sale proceeds to pay the Exercise Price.
If the Optionee transfers proceeds from the sale of Shares or any cash dividends
paid on such Shares into Argentina within 10 days of receipt (i.e., if the
proceeds have not been held in the offshore bank or brokerage account for at
least 10 days prior to transfer), the Optionee will be required to deposit 30%
of the proceeds into a non-interest bearing account in Argentina for 365 days.
The Argentine bank handling the transaction may request certain documentation in
connection with the Optionee’s request to transfer proceeds into Argentina,
including evidence of the sale or dividend payment and proof that no funds were
remitted out of Argentina to acquire the Shares. If the bank determines that the
10-day rule or any other rule or regulation promulgated by the Argentine Central
Bank has not been satisfied, it will require that 30% of the proceeds be placed
in a non-interest bearing dollar denominated mandatory deposit account for a
holding period of 365 days.
Optionee is solely responsible for complying with any exchange control laws that
may apply to the Optionee as a result of participation in the Plan, the exercise
of the Option and/or the transfer of funds in connection with the Option.
Optionee should consult his or her local bank and/or exchange control advisor to
confirm the exchange control rules and required documentation for any transfer
of funds into Argentina.
OPTIONEES IN BELGIUM
Terms and Conditions
Options granted to Optionees in Belgium shall not be accepted by Optionee
earlier than the 61st day following the Offer Date. The Offer Date is the date
on which the Company notifies Optionee of the material terms and conditions of
the Option grant. Any acceptance given by Optionee before the 61st day following
the grant date shall be null and void.
Tax Reporting Information
The Optionee is required to report any taxable income attributable to this
Option on his or her annual tax return. The Optionee also is required to report
any security or bank accounts opened and maintained outside of Belgium on his or
her annual tax return.
OPTIONEES IN CANADA
Consent to Receive Information in English for Optionees in Quebec
The parties acknowledge that it is their express wish that this Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be written
in English.

15



--------------------------------------------------------------------------------




Les parties reconnaissent avoir exigé la rédaction en anglais du présent
Contrat, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaires intentées, directement ou indirectement, relativement à ou suite au
présent Contrat.
Data Privacy
Optionee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Optionee further authorizes the Company and its Subsidiaries and affiliates, and
any stock plan service provider that may be selected by the Company, to assist
with the Plan to disclose and discuss the Plan with their respective advisors.
Optionee further authorizes the Company and its Subsidiaries and affiliates to
record such information and to keep such information in his or her employee
file.
Securities Law Notice
The Optionee is permitted to sell Shares acquired through the Plan through the
designated broker appointed under the Plan, if any (or any other broker
acceptable to the Company), provided the resale of Shares acquired under the
Plan takes place outside of Canada through the facilities of a stock exchange on
which the Shares are listed. The Shares are currently listed on the New York
Stock Exchange.
OPTIONEES IN CHILE
Exchange Control and Tax Reporting Information
The Optionee must comply with the exchange control and tax reporting
requirements in Chile in connection with the acquisition and sale of Shares
acquired pursuant to the Plan.
If the Optionee pays the Exercise Price in cash or check and remits funds in
excess of US$10,000 out of Chile, the remittance must be made through the Formal
Exchange Market (“FEM,” i.e., a commercial bank or registered foreign exchange
office).
If the Optionee pays the Exercise Price under a cashless exercise program
implemented by the Company in connection with the Plan, and the aggregate value
of the Exercise Price exceeds US$10,000, a report must be filed with the Central
Bank within 10 days of the exercise date.
If the Optionee repatriates to Chile sale proceeds from Shares that were
purchased by funds that were required to be transferred out of Chile through the
FEM or if the amount of sale proceeds repatriated to Chile exceeds US$10,000, he
or she must use the FEM for transferring the proceeds into Chile.
If the Optionee’s aggregate investments held outside of Chile exceed
US$5,000,000 (including the investments made under the Plan), the Optionee must
report the status of such investments annually to the Central Bank, using Annex
3.1 of Chapter XII of the Foreign Exchange Regulations.
If the Optionee holds Shares acquired under the Plan, the Optionee must report
the details of these investments on an annual basis to the Chilean Internal
Revenue Service (“CIRS”) by filing Tax Form 1851, “Annual Sworn Statement
Regarding Investments Held Abroad.” Furthermore, if the Optionee wishes to
receive credit against his or her Chilean income taxes for taxes paid abroad,
the Optionee must report the payment of taxes abroad to the CIRS by filing Tax
Form 1853, “Annual Sworn Statement Regarding Credits for Taxes Paid Abroad.”
These statements must be submitted electronically through the CIRS website
(www.sii.cl) before March 15 of each year.

16



--------------------------------------------------------------------------------




Securities Law Notice
Neither the Company nor Shares underlying the Option are registered with the
Chilean Registry of Securities or under the control of the Chilean
Superintendence of Securities.
OPTIONEES IN CHINA
Terms and Conditions Applicable to Optionees who are PRC Nationals
Optionee understands and agrees that, except as otherwise provided herein, his
or her Options can be exercised only by means of the cashless sell-all method,
under which all Shares underlying the option are immediately sold upon exercise.
Further, Optionee agrees that the Company is authorized to instruct its
designated broker to assist with the immediate sale of such shares (on
Optionee’s behalf pursuant to this authorization), and Optionee expressly
authorizes such broker to complete the sale of such shares. Optionee
acknowledges that the Company’s broker is under no obligation to arrange for the
sale of the shares at any particular price.
In addition, Optionee understands and agrees that the cash proceeds from the
exercise of his or her Options, (i.e., the proceeds of the sale of the shares
underlying the Options, less the Exercise Price and any administrative fees)
will be repatriated to China. Optionee further understands that, under local
law, such repatriation of the cash proceeds will be effectuated through a
special foreign exchange control account approved by the local district of the
State Administration of Foreign Exchange, and Optionee hereby consents and
agrees that the proceeds from the sale of Shares acquired under the Plan, net of
the Exercise Price and administrative fees, will be transferred to such special
account prior to being delivered to Optionee. The net sale proceeds (i.e., sale
proceeds less applicable overseas brokerage fees, any Exercise Price and PRC
income tax) will be converted into Renminbi and remitted from the Dedicated
Foreign Exchange Account directly to the personal bank account designated by
Optionee, although the Company, in its sole discretion, may pay the net sale
proceeds to Optionee in U.S. dollars. In the event the net sale proceeds are
paid to Optionee in U.S. dollars, Optionee understands that he or she will be
required to set up a U.S. dollar bank account in China and provide the bank
account details to the Employer and/or the Company so that the net sale proceeds
may be deposited into this account. In addition, Optionee understands and agrees
that in the event the Company decides that the net sale proceeds will be paid in
U.S. dollars, Optionee will be responsible for converting the net sale proceeds
into Renminbi at Optionee’s expense.
If the net sale proceeds are paid to Optionee in local currency, Optionee agrees
to bear any currency fluctuation risk between the time the shares are sold and
the time the net sale proceeds are distributed through any such special exchange
account.
Optionee agrees to comply with any other requirements that may be imposed by the
Company in the future in order to facilitate compliance with exchange control
requirements in the Peoples’ Republic of China. Further, Optionee understands
and agrees that the Company may, in its sole discretion, modify these terms and
conditions depending on the development of local law.
Exchange Control Notice Applicable to Optionees in the PRC
Optionee understands that exchange control restrictions may limit Optionee’s
ability to access and/or convert funds received under the Plan, particularly if
these amounts exceed US$50,000. Optionee should confirm the procedures and
requirements for withdrawals and conversions of foreign currency with his or her
local bank prior to option exercise.

17



--------------------------------------------------------------------------------




OPTIONEES IN FRANCE
Consent to Receive Information in English
By accepting the Options, Optionee confirms having read and understood the Plan,
the Notice of Grant, the Agreement and this Addendum, including all terms and
conditions included therein, which were provided in the English language.
Optionee accepts the terms of those documents accordingly.
Consentement afin de Recevoir des Informations en Anglais
En acceptant les Options d'Achat d'Actions, le Bénéficiaire confirme qu’il ou
elle a lu et compris le Plan, la Notification d’Attribution, le Contrat et les
présentes Annexes, en ce compris tous les termes et conditions y relatifs, qui
sont fournis en langue anglaise. Le Bénéficiaire accepte les termes de ces
documents en connaissance de cause.
Exchange Control Notice
If the Optionee holds Shares outside of France or maintains a foreign bank
account, he or she is required to report the maintenance of such to the French
tax authorities when filing his or her annual tax return.
OPTIONEES IN HONG KONG


Terms and Conditions


This provision supplements Section 3 of the Agreement:


If, for any reason, the Option vests and becomes exercisable and the Option is
exercised and Shares are issued to the Optionee within six months of the date of
grant, the Optionee agrees that he or she will not dispose of any such Shares
prior to the six-month anniversary of the Date of Grant.
Securities Law Notice
The grant of Options and the Shares issued upon exercise of the Options do not
constitute a public offer of securities and are available only to eligible
Employees.
Please be aware that the contents of the Notice of Grant, the Agreement,
including this Addendum, and the Plan have not been reviewed by any regulatory
authority in Hong Kong. Optionee is advised to exercise caution in relation to
the grant of Options. If Optionee is in any doubt about any of the contents of
this Agreement, including this Addendum, or the Plan, Optionee should obtain
independent professional advice.
OPTIONEES IN INDIA
Exchange Control Notice
To the extent required by law, Optionee must repatriate to India foreign
currency that is due or has accrued (either by way of dividend or sales
proceeds) and convert such amounts to local currency within a reasonable period
of time (but not later than 90 days after receipt). If required by law, Optionee
also must obtain evidence of the repatriation of funds in the form of a foreign
inward remittance certificate (“FIRC”) from the bank where Optionee deposited
the foreign currency and Optionee must deliver a copy of the FIRC to the
Employer.

18



--------------------------------------------------------------------------------




Because exchange control regulations can change frequently and without notice,
Optionee should consult his or her personal legal advisor before selling Shares
to ensure compliance with current regulations. It is Optionee’s responsibility
to comply with exchange control laws in India, and neither the Company nor the
Employer will be liable for any fines or penalties resulting from Optionee’s
failure to comply with applicable local laws.
Foreign Assets Reporting Information
The Optionee is required to declare foreign bank accounts and any foreign
financial assets (including Shares held outside India) in his or her annual tax
return. It is the Optionee’s responsibility to comply with this reporting
obligation and the Optionee should consult with his or her personal tax advisor
in this regard.
OPTIONEES IN IRELAND
Director Notification
If Optionee is a director, shadow director or secretary of an Irish Subsidiary
of the Company, he or she is subject to certain notification requirements under
Section 53 of the Companies Act, 1990. He or she must notify the Irish
Subsidiary or affiliate of the Company in writing within five (5) business days
of receiving or disposing of an interest in the Company (e.g., an Option,
Shares, etc.), or within five (5) business days of becoming aware of the event
giving rise to the notification requirement, or within five (5) business days of
becoming a director, shadow director or secretary if such an interest exists at
that time. This notification requirement also applies to any rights acquired by
Optionee’s spouse or minor children (under the age of 18).
OPTIONEES IN ITALY
Plan Document Acknowledgement
In accepting the Option, Optionee acknowledges that he or she has received a
copy of the Plan and the Agreement and has reviewed the Plan and the Agreement,
including this Addendum, in their entirety and fully understands and accepts all
provisions of the Plan and the Agreement, including this Addendum.
Optionee further acknowledges that he or she has read and specifically and
expressly approves the following paragraphs of the Agreement: Tax Obligations;
No Employment Contract; Nature of Grant; Language; Governing Law and Venue; and
the Data Privacy paragraph included in this Addendum.
Exchange Control Notice
The Optionee is required to report in his or her annual tax return: (a) any
transfers of cash or Shares to or from Italy exceeding €10,000; and (b) any
foreign investments or investments held outside of Italy exceeding €10,000, if
such investment (e.g., Options, cash, Shares) may give rise to taxable income in
Italy (this will include reporting any vested Option if the value of the Option
(i.e., the difference between the fair market value of the Shares underlying the
vested Option at the end of the year and the Exercise Price) combined with other
relevant investments exceeds €10,000); and (c) the amount of transfers to and
from Italy which have had an impact during the calendar year on the Optionee’s
foreign investments or investments held outside of Italy. The Optionee is exempt
from the formalities in (a) if the investments are made through an authorized
broker resident in Italy, as the broker will generally comply with the reporting
obligation on the Optionee’s behalf.

19



--------------------------------------------------------------------------------




OPTIONEES IN KOREA
Exchange Control Notice
Exchange control laws require Korean residents who realize US$500,000 or more
from the sale of Shares to repatriate the sale proceeds back to Korea within
eighteen months of the sale.
If Optionee remits funds to purchase Shares, the remittance must be “confirmed”
by a foreign exchange bank in Korea. To receive the confirmation, Optionee
should submit the following to the foreign exchange bank: (i) a prescribed form
application; (ii) the Agreement, Notice of Stock Option Gant and any other Plan
documents received; and (iii) certificate of employment with the local employer.
Optionee should check with the bank to determine whether there are any
additional requirements.
OPTIONEES IN MEXICO
Labor Law Acknowledgement
These provisions supplement the labor law acknowledgement contained in the
Agreement:
By accepting the Options, Optionee acknowledges that he or she understands and
agrees that: (i) the Option is not related to the salary and other contractual
benefits granted to Optionee by the Employer; and (ii) any modification of the
Plan or its termination shall not constitute a change or impairment of the terms
and conditions of employment.
Policy Statement
The invitation the Company is making under the Plan is unilateral and
discretionary and, therefore, the Company reserves the absolute right to amend
it and discontinue it at any time without any liability.
The Company, with registered offices at 2200 Pennsylvania Avenue, NW, Suite
800W, Washington, D.C., 20037, United States of America, is solely responsible
for the administration of the Plan and participation in the Plan and, in
Optionee’ case, the acquisition of Shares does not, in any way establish an
employment relationship between Optionee and the Company since Optionee is
participating in the Plan on a wholly commercial basis and the sole employer is
the Subsidiary employing Optionee, as applicable, nor does it establish any
rights between Optionee and the Employer.




Plan Document Acknowledgment
By accepting the Option grant, Optionee acknowledges that he or she has received
copies of the Plan, has reviewed the Plan and the Agreement in their entirety
and fully understands and accepts all provisions of the Plan and the Agreement.
In addition, by signing the Agreement, Optionee further acknowledges that he or
she has read and specifically and expressly approves the terms and conditions in
the Nature of Grant, Section 18 of the Agreement, in which the following is
clearly described and established: (i) participation in the Plan does not
constitute an acquired right; (ii) the Plan and participation in the Plan is
offered by the Company on a wholly discretionary

20



--------------------------------------------------------------------------------




basis; (iii) participation in the Plan is voluntary; and (iv) the Company and
its Subsidiaries are not responsible for any decrease in the value of the Shares
underlying the Option.
Finally, Optionee hereby declares that he or she does not reserve any action or
right to bring any claim against the Company for any compensation or damages as
a result of participation in the Plan and therefore grants a full and broad
release to the Employer and the Company and its Subsidiaries with respect to any
claim that may arise under the Plan.
Spanish Translation
Reconocimiento de la Ley Laboral
Estas disposiciones complementan el reconocimiento de la ley laboral contenida
en el Acuerdo:
Por medio de la aceptación de la Opción, quien tiene la opción manifiesta que
entiende y acuerda que: (i) la Opción no se encuentra relacionada con el salario
ni con otras prestaciones contractuales concedidas al que tiene la opción por
parte del patrón; y (ii) cualquier modificación del Plan o su terminación no
constituye un cambio o desmejora en los términos y condiciones de empleo.
Declaración de Política
La invitación por parte de la Compañía bajo el Plan es unilateral y discrecional
y, por lo tanto, la Compañía se reserva el derecho absoluto de modificar y
discontinuar el mismo en cualquier momento, sin ninguna responsabilidad.
La Compañía, con oficinas registradas ubicadas en 2200 Pennsylvania Avenue, NW,
Suite 800W, Washington, D.C., 20037, United States of America, es la única
responsable de la administración del Plan y de la participación en el mismo y,
en el caso del que tiene la opción, la adquisición de Acciones no establece de
forma alguna, una relación de trabajo entre el que tiene la opción y la
Compañía, ya que la participación en el Plan por parte del que tiene la opción
es completamente comercial y el único patrón es la Subsidiaria que esta
contratando al que tiene la opción, en caso de ser aplicable, así como tampoco
establece ningún derecho entre el que tiene la opción y el patrón.
Reconocimiento del Plan de Documentos
Por medio de la aceptación de la Opción, el que tiene la opción reconoce que ha
recibido copias del Plan, que el mismo ha sido revisado al igual que la
totalidad del Acuerdo y, que ha entendido y aceptado las disposiciones
contenidas en el Plan y en el Acuerdo.
Adicionalmente, al firmar el Acuerdo, el que tiene la opción reconoce que ha
leído, y que aprueba específica y expresamente los términos y condiciones
contenidos en la Naturaleza del Otorgamiento, Apartado 15 del Acuerdo, sección
en la cual se encuentra claramente descrito y establecido lo siguiente: (i) la
participación en el Plan no constituye un derecho adquirido; (ii) el Plan y la
participación en el mismo es ofrecida por la Compañía de forma enteramente
discrecional; (iii) la participación en el Plan es voluntaria; y (iv) la
Compañía, así como sus Subsidiarias no son responsables por cualquier detrimento
en el valor de las Acciones en relación con la Opción.
Finalmente, por medio de la presente quien tiene la opción declara que no se
reserva ninguna acción o derecho para interponer una demanda en contra de la
Compañía por compensación, daño o perjuicio alguno como resultado de la
participación en el Plan y en consecuencia, otorga el más amplio finiquito a su
patrón,

21



--------------------------------------------------------------------------------




así como a la Compañía, a sus Subsidiarias con respecto a cualquier demanda que
pudiera originarse en virtud del Plan.
OPTIONEES IN THE NETHERLANDS
Labor Law Acknowledgment
By accepting the Option, Optionee acknowledges that: (i) the Option is intended
as an incentive for the Optionee to remain employed with the Employer and is not
intended as remuneration for labor performed; and (ii) the Option is not
intended to replace any pension rights or compensation.
Securities Law Notice
Optionee should be aware of the Dutch insider-trading rules, which may impact
the sale of Shares issued upon exercise of the Option. In particular, Optionee
may be prohibited from effectuating certain transactions if he or she has inside
information about the Company.
Under Article 5:56 of the Dutch Financial Supervision Act, anyone who has
"insider information" related to an issuing company is prohibited from
effectuating a transaction in securities in or from the Netherlands. "Inside
information" is defined as knowledge of specific information concerning the
issuing company to which the securities relate or the trade in securities issued
by such company, which has not been made public and which, if published, would
reasonably be expected to affect the share price, regardless of the development
of the price. The insider could be any employee of the Company or an affiliate
in the Netherlands who has inside information as described herein.
Given the broad scope of the definition of inside information, an Optionee
working at an affiliate in the Netherlands may have inside information and,
thus, would be prohibited from effectuating a transaction in securities in the
Netherlands at a time when he or she has such inside information.
If Optionee is uncertain whether the insider-trading rules apply to him or her,
then the Optionee should consult with his or her personal legal advisor.
OPTIONEES IN RUSSIA
Exchange Control Notice
If Optionee remits funds out of Russia to purchase Shares, the funds must be
remitted from a foreign currency account in Optionee’s name at an authorized
bank in Russia. This requirement does not apply if Optionee uses a cashless
exercise such that all or part of the shares subject to the Option will be sold
immediately upon exercise and the proceeds of sale remitted to the Company to
cover the Option exercise price for the purchased shares and any withholding
taxes because, in this case, there is no remittance of funds out of Russia.
Regardless of what method of exercise is used to purchase Shares, Optionee must
repatriate the proceeds from the sale of shares and any dividends received in
relation to the shares to Russia within a reasonably short period after receipt.
The sale proceeds and any dividends received must be initially credited to
Optionee through a foreign currency account opened in Optionee’s name at an
authorized bank in Russia. After the funds are initially received in Russia,
they may be further remitted to a foreign bank subject to the following
limitations: (i) the foreign account may be opened only for individuals; (ii)
the foreign account may not be used for business activities; (iii) the Russian
tax authorities must be given notice about the opening/closing

22



--------------------------------------------------------------------------------




of each foreign account within one month of the account opening/closing; and
(iv) the Russian tax authorities must be given notice of the account balances of
such foreign accounts as of the beginning of each calendar year.
Securities Law Notice
Optionee acknowledges that the Agreement, the grant of the Option, the Plan and
all other materials Optionee may receive regarding participation in the Plan do
not constitute advertising or an offering of securities in Russia. The issuance
of securities pursuant to the Plan has not and will not be registered in Russia
and therefore, the securities described in any Plan-related documents may not be
used for offering or public circulation in Russia.
Optionee acknowledges that he or she may hold Shares issued upon exercise of the
Option in Optionee’s account with the Company’s third party administrator in the
U.S. However, in no event will Shares issued to Optionee under the Plan be
delivered to Optionee in Russia.
Optionee is not permitted to sell shares acquired under the Plan directly to a
Russian legal entity or resident.
OPTIONEES IN SINGAPORE
Securities Law Notice
The grant of the Option is being made on a private basis and is, therefore,
exempt from registration in Singapore.
The Optionee should be aware of the Singapore insider trading rules, which may
impact the acquisition or disposal of Shares or rights to Shares (e.g., Options)
under the Plan. Under the Singapore insider trading rules, the Optionee is
prohibited from acquiring or selling Shares or rights to Shares when in
possession of information which is not generally available and which the
Optionee knows or should know will have a material effect on the price of Shares
once such information is generally available.
Director Notification
If Optionee is a director of a Singapore Subsidiary of the Company, Optionee
must notify the Singapore Subsidiary in writing within two business days of
Optionee receiving or disposing of an interest (e.g., Options, Shares) in the
Company or any Subsidiary or within two days of becoming a director if such an
interest exists at the time. This notification alert also applies to an
associate director of the Singapore Subsidiary and to a shadow director of the
Singapore Subsidiary (i.e., an individual who is not on the board of directors
of the Singapore Subsidiary but who has sufficient control so that the board of
directors of the Singapore Subsidiary acts in accordance with the “directions
and instructions” of the individual).
OPTIONEES IN SPAIN
Vesting Schedule
This provision supplements Section 2(a) of the Agreement.
The Optionee understands and agrees that, as a condition of the grant of the
Option, upon the date that the Optionee ceases to be a Service Provider for any
reason (including the reasons listed below), all Options that have not yet
vested (or that do not become vested as a result of the Optionee’s death) shall
be forfeited.

23



--------------------------------------------------------------------------------




In particular, the Optionee understands and agrees that any Options that have
not yet vested (or that do not become vested as a result of the Optionee’s
death) as of the date that the Optionee is no longer actively providing services
shall be forfeited without entitlement to the underlying Shares or to any amount
of indemnification in the event of the Optionee ceasing to be a Service Provider
by reason of, but not limited to, resignation, retirement, disciplinary
dismissal adjudged to be with cause, disciplinary dismissal adjudged or
recognized to be without cause, individual or collective dismissal on objective
grounds, whether adjudged or recognized to be with or without cause, material
modification of the terms of employment under Article 41 of the Workers’
Statute, relocation under Article 40 of the Workers’ Statute, Article 50 of the
Workers’ Statute, unilateral withdrawal by the Employer and under Article 10.3
of the Royal Decree 1382/1985.
Nature of Plan
This provision supplements Section 18 of the Agreement. In accepting the grant,
Optionee acknowledges that he or she consents to participation in the Plan and
has received a copy of the Plan.
Optionee understands that the Company, in its sole discretion, has unilaterally
and gratuitously decided to grant Options under the Plan to individuals who may
be Employees of the Company or a Subsidiary throughout the world. The decision
is a limited decision that is entered into upon the express assumption and
condition that any grant will not economically or otherwise bind the Company or
Subsidiary on an ongoing basis. Consequently, Optionee understands that the
Option is granted on the assumption and condition that the Option and the Shares
issued upon exercise of the Option shall not become a part of any employment
contract (either with the Company or a Subsidiary) and shall not be considered a
mandatory benefit, salary for any purposes (including severance compensation) or
any other right whatsoever. In addition, Optionee understands that the grant of
the Option would not be made to Optionee but for the assumptions and conditions
referred to above; thus, Optionee acknowledges and freely accepts that should
any or all of the assumptions be mistaken or should any of the conditions not be
met for any reason, then any Option grant shall be null and void.
Exchange Control Notice
When receiving foreign currency payments derived from the ownership of Shares
(i.e., as a result of the sale of the Shares), Optionee must inform the
financial institution receiving the payment, the basis upon which such payment
is made. Optionee will need to provide the institution with the following
information: (i) his or her name, address, and fiscal identification number;
(ii) the name and corporate domicile of Company; (iii) the amount of the
payment; (iv) the currency used; (v) the country of origin; (vi) the reasons for
the payment; and (vii) additional information that may be required.
If Optionee wishes to import the ownership title of the Shares (i.e., share
certificates) into Spain, he or she must declare the importation of such
securities to the Dirección General de Política Comercial e Inversiones
Exteriores.
To participate in the Plan, Optionee must comply with exchange control
regulations in Spain that require that the purchase of Shares be declared for
statistical purposes. If a Spanish financial institution executes the
transaction, the institution will automatically make the declaration on
Optionee’s behalf; otherwise, it is Optionee’s responsibility to make the
declaration. In addition, Optionee must file a declaration of ownership of
foreign securities each January.

24



--------------------------------------------------------------------------------




OPTIONEES IN SWITZERLAND
Securities Law Notice
The grant of Options is considered a private offering in Switzerland and is
therefore not subject to securities registration in Switzerland.
OPTIONEES IN TAIWAN
Exchange Control Notice
Optionees may acquire foreign currency, and remit the same out of Taiwan, up to
US$5 million per year without justification. When remitting funds for the
purchase of Shares pursuant to the Plan, such remittances should be made through
an authorized foreign exchange bank. In addition, if Optionee remits TWD$500,000
or more in a single transaction, he or she must submit a Foreign Exchange
Transaction Form to the remitting bank. If the transaction amount is US$500,000
or more in a single transaction, Optionee also must provide supporting
documentation to the satisfaction of the remitting bank.
OPTIONEES IN THAILAND
Exchange Control Notice
Optionee must immediately repatriate the proceeds from the sale of Shares and
any cash dividends received in relation to the Shares to Thailand and convert
the funds to Thai Baht within 360 days of receipt. If the repatriated amount is
US$20,000 or more, Optionee must report the inward remittance by submitting the
Foreign Exchange Transaction Form to an authorized agent, i.e., a commercial
bank authorized by the Bank of Thailand to engage in the purchase, exchange and
withdrawal of foreign currency.
OPTIONEES IN THE UNITED KINGDOM
The following replaces Section 8(a) of the Agreement in its entirety:
(a)    Withholding Taxes. Regardless of any action the Company or any Subsidiary
employing Optionee (the “Employer”) take with respect to any or all income tax,
primary and secondary Class 1 National Insurance contributions, payroll tax or
other tax-related withholding attributable to or payable in connection with or
pursuant to the grant, vesting, exercise, release or assignment of any Option
(the “Tax-Related Items”), Optionee acknowledges that the ultimate liability for
all Tax Related Items associated with the Option is and remains Optionee’s
responsibility and that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax Related Items
in connection with any aspect of the Option, including, but not limited to, the
grant, vesting or exercise of the Option, the subsequent sale of Shares acquired
pursuant to such exercise and the receipt of any dividends; and (ii) do not
commit to structure the terms of the grant or any aspect of the Option to reduce
or eliminate Optionee’s liability for Tax Related Items. Further, if Optionee
has relocated to a different jurisdiction between the date of grant and the date
of any taxable event, Optionee acknowledges that the Company and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
As a condition of the issuance of Shares upon exercise of the Option, the
Company and/or the Employer shall be entitled to withhold and Optionee agrees to
pay, or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy, all obligations of the Company and/or the Employer to
account to HM Revenue & Customs (“HMRC”) for any Tax-Related Items. In this
regard, Optionee authorizes the

25



--------------------------------------------------------------------------------




Company and/or the Employer, in its sole discretion and to the extent permitted
under local law, to satisfy the obligations with regard to all Tax Related Items
legally payable by Optionee by one or a combination of the following: (i)
require Optionee to pay Tax-Related Items in cash with a cashier’s check or
certified check; (ii) withholding cash from Optionee’s wages or other
compensation payable to Optionee by the Company and/or the Employer; (iii)
withholding from the proceeds of a broker-dealer sale and remittance procedure
as described in Section 4(b) above; or (iv) withholding in Shares otherwise
issuable to Optionee, provided that the Company withholds only the amount of
Shares necessary to satisfy the minimum statutory withholding amount or such
other amount as may be necessary to avoid adverse accounting treatment using the
Fair Market Value of the Shares on the date of the relevant taxable event.
Optionee shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to account to HMRC with
respect to the event giving rise to the Tax-Related Items (the “Chargeable
Event”) that cannot be satisfied by the means previously described. If payment
or withholding is not made within 90 days of the Chargeable Event (the “Due
Date”), Optionee agrees that the amount of any uncollected Tax-Related Items
shall (assuming Optionee is not a director or executive officer of the Company
(within the meaning of Section 13(k) of the U.S. Securities and Exchange Act of
1934, as amended)), constitute a loan owed by Optionee to the Employer,
effective on the Due Date. Optionee agrees that the loan will bear interest at
the then-current HMRC Official Rate and it will be immediately due and
repayable, and the Company and/or the Employer may recover it at any time
thereafter by any of the means referred to above. If any of the foregoing
methods of collection are not allowed under applicable laws or if Optionee fails
to comply with Optionee’s obligations in connection with the Tax-Related Items
as described in this Section, the Company may refuse to deliver the Shares
acquired under the Plan.



26

